     Case 3:20-cv-00063-MEM Document 21 Filed 10/15/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

GMS PILING PRODUCTS,                 :

              Plaintiff/             :     CIVIL ACTION NO. 3:20-63
              Counterclaim
              Defendant              :        (JUDGE MANNION)

     v.                              :

PRESSCRETE CO., INC.,                :

              Defendant/             :
              Counterclaim
              Plaintiff              :

                                ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1) The   plaintiff’s   motion   to   dismiss   the   defendant’s

      counterclaims (Doc. 7) is GRANTED IN PART AND DENIED

      IN PART.

    (2) The plaintiff’s motion to dismiss is GRANTED the extent that

      the defendant’s counterclaims for breach of the duty of good

      faith and fair dealing and negligence/loss of business
         Case 3:20-cv-00063-MEM Document 21 Filed 10/15/20 Page 2 of 2




           opportunity are DISMISSED. The plaintiff’s motion is DENIED

           with respect to the defendant’s breach of contract and unjust

           enrichment claims.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: October 15, 2020
20-63-01-ORDER




                                      -2-
